 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 130 CalMat Company and Building Material Construc-tion, Industrial Professional and Technical Teamsters, Local Union #36, affiliated with the International Brotherhood of Teamsters, AFLŒCIO.  Case 21ŒCAŒ31793 August 20, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On February 11, 1998, Administrative Law Judge Ge-rald A. Wacknov issued the attached decision.  The Gen-eral Counsel filed exceptions and a supporting brief and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions and briefs and has decided to af-firm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.   David Mori, Esq., for the General Counsel. James Zapp, Esq. and Mark Budensiek, Esq., (Paul, Hastings, Janofsky & Walker), of Los Angeles, California, for the Re-spondent. C. A. Stillwagen, Business Representative, of San Diego, Cali-fornia, for the Union. DECISION STATEMENT OF THE CASE GERALD A. WACKNOV, Administrative Law Judge.  Pursuant to notice a hearing in this matter was held before me in San Diego, California, on December 15 and 16, 1997.  The charge was filed on January 7, 1997, by Building Material Construc-tion, Industrial Professional and Technical Teamsters, Local Union #36, affiliated with the International Brotherhood of Teamsters AFLŒCIO (the Union) and an amended charge was filed by the Union on January 23, 1997.  On July 16, 1997, the Regional Director for Region 21 of the National Labor Rela-tions Board (the Board) issued a complaint and notice of hear-ing alleging violations by CalMat Company (the Respondent) of  Section 8(a)(1) and (3) of the National Labor Relations Act (the Act).  The Respondent, in its answer to the complaint, denies that it has violated the Act as alleged.                                                                                                                      1 The General Counsel has excepted to some of the judge™s credibil-ity findings. The Board™s established policy is not to overrule an admin-istrative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In adopting the judge™s conclusion that the Respondent did not vio-late Sec. 8(a)(3) and (1) by refusing to reinstate striking employee Rodney Andrews, we find it unnecessary to rely on the judge™s assump-tions about the truck driver™s perceptions during the events at issue. The parties were afforded a full opportunity to be heard, to call, examine and cross-examine witnesses, and to introduce relevant evidence.  Since the close of the hearing, briefs have been received from counsel for the General Counsel (the Gen-eral Counsel) and counsel for the Respondent. On the entire record, and based on my observation of the witnesses and con-sideration of the briefs submitted, I make the following FINDINGS OF FACT I.  JURISDICTION The Respondent is a corporation engaged in the processing and sale of rock and gravel and related products with its princi-pal place of business located in San Diego, California.  In the course and conduct of its business operations the Respondent annually purchases and receives at its San Diego facility goods or services valued in excess of $50,000 directly from points outside the State of California.  It is admitted and I find that the Respondent is engaged in commerce or in an industry affecting commerce within the meaning of Section 2(2), (6) ,and (7) of the Act. II.  THE LABOR ORGANIZATION INVOLVED  It is admitted and I find that at all material times the Union has been a labor organization within the meaning of Section 2(5) of the Act. III.  THE ALLEGED UNFAIR LABOR PRACTICES A.  The Issues The principal issues raised by the pleadings are whether the Respondent  has violated Section 8(a)(3) and (1) of the Act by discharging one employee and by taking other disciplinary action against another retired employee because of conduct they engaged in during the course of an economic strike and picketing at the Respondent™s premises. B.  The Facts Robert Germann is the Union™s shop steward and was picket captain during the economic strike and picketing which oc-curred from approximately January 3 to 19, 1997,1 at the Re-spondent™s premises.  The picketing took place on a public thoroughfare adjoining the driveway to the Respondent™s prem-ises, from which large cement trucks and other similar vehicles would enter and leave the facility.  The pickets would walk back and forth on this public road, crossing the Respondent™s driveway directly in the path of the traffic entering and leaving the Respondent™s plant. The Respondent had employed the services of a private secu-rity firm to monitor the situation at the picketing site, and Ger-mann testified that as picket captain he and his counterpart, Steve Harrington, the supervisor and liaison for the security firm, agreed on certain ground rules pertaining to the safety of the Respondent™s property and all individuals in or around the picketing site.  In addition, city police officers frequently moni-tored the site, and the officers made it clear to representatives of both the Union and the Respondent that the police would not tolerate any ﬁshenanigansﬂ from either side, and would be quick to make an example of anybody who engaged in any type of unsafe or improper conduct.  1 All dates or time periods are within 1997 unless otherwise indi-cated. 326 NLRB No. 21  CALMAT CO. 131It was understood that the picket
s were not to set foot on the 
Respondent™s driveway or otherwise cross the Respondent™s 
imaginary property line; however, 
as trucks approached or ex-
ited from the driveway, Harrington and his security guards 
were permitted to walk from the Respondent™s property into the 
public street where the pickets were located for the purpose of 
clearing a path for trucks proceeding through the picket line.  
Since trucks were entering and 
leaving the Respondent™s prem-
ises almost continually, Harring
ton and his fellow security offi-
cers were engaged in this endea
vor on nearly a full-time basis. 
The purpose of this ﬁtraffic controlﬂ
 was twofold: first, to clear 
a pathway through the picket line
 by interrupting the flow of 
the picketing across the pathway of the vehicles, and second, to 

insure the safety of the pickets, truck drivers, or anyone else in 
or around the property.  Thus, as videos of each truck entering 
and exiting the prem
ises demonstrated,
2 the pickets would, in 
effect, form a wall or barrier in front of each entering or exiting 
truck in order to stop it or slow it down as much as possible, 
and this wall of pickets would remain stationary until Harring-
ton and his fellow security gua
rds would approach the picket 
line, position themselves about a tr
uck™s width apart, and, as the 
pickets moved to either side, signal the truck to proceed 

through the picket line. Additionally, when trucks exited from 
the driveway, Harrington and other security guards would as-
sume positions as  front and side
 escorts and ﬁwalkﬂ the truck 
through the picket line as 
it moved at idle speed.
3 Germann testified that on January 10, he happened to be 
away from the picket line for about 15 minutes and on his re-
turn he was advised that one of the pickets, Rodney Andrews, 
had been hit by a truck as it wa
s exiting the premises.  Germann 
approached Harrington to ask 
him what had happened, and 
Harrington told him, ﬁthe [picke
t] wouldn™t stop, he wasn™t 
following my directions and I had to pull him out of the way [of 
the truck], and when I pulled him out of the way he didn™t un-
derstand that and he got mad, 
and then I let him go and he jumped on the truck and I had to pull him down again.ﬂ  
Rodney Andrews was employed by the Respondent as a 
mixer driver from June 14, 1995, until February 7, 1997, when 
he was discharged for the forego
ing alleged strike misconduct.  
Andrews testified that while he was picketing on January 10, he 
was grazed by a cab-over tractor hauling a 45-foot-long trailer 
as it exited the premises.  Andrews gave the following account 
of the incident.  The driver of the truck ﬁpaused for a secondﬂ at 
the stop sign located on the Respondent™s premises, about 15 
feet from the end of the driveway, and then, pursuant to the 
hand signal of the security guard, continued to proceed slowly, 
at about 3 miles per hour, toward the picket line.  Andrews 
testified that he had not yet walked in front of the truck when 

he saw it approaching.  He increased his pace so as to inten-
tionally walk in the path of the truck ﬁto slow the truck down,ﬂ 
as the pickets had been instructed by Shop Steward/Picket Cap-
tain Germann that, ﬁwe can slow
 the truck down as far as pro-
duction.ﬂ  However, all of the other pickets had stopped in or-
                                                          
                                                           
2 The security firm had a video camera set up on a tripod on the Re-
spondent™s premises, and videotaped 
each entering and exiting truck, as 
well as other picket line activity.   3 As depicted on the videotape, the pickets would move laterally to 
each side of the truck, stop within inch
es of the sides of the truck, hold 
up their picket signs and yell obscenities and other epithets, and blow 
whistles at the truck driver while 
the truck proceeded slowly through 
the gauntlet.  der to clear a path for the truck which Harrington had waived 
on through.4  Andrews said that the reason he continued walking across 
the path of the truck is because he observed Harrington signal-
ing the driver to stop.  However, the driver did not stop, and 
just as Andrews was about to clear the far side of the truck its 
bumper ﬁrubbed againstﬂ his right leg and, as he turned to the 
right, hit his left knee.  Andrew
s explained that he was unable 
to jump out of the way because his knee was ﬁjust numbed up,ﬂ 
and to protect himself he turned his back to the front of the 
truck and leaned against the grill as
 he shuffled his feet forward 
to prevent himself from falling while the truck continued push-
ing him forward at idle speed (v
ariously estimated by witnesses 
to be approximately 1 to 3 mile
s per hour) about 10 or 15 feet.  
He heard Harrington yelling for the truck driver to stop, but the 
truck did not stop.  Then Harrington grabbed  Andrews, pulling 
him from in front of the truck toward the side, and then releas-

ing him.  Andrews became very upset, believing that the truck 
driver had intentionally tried to hit him and, still holding his 
picket sign, hit the driver™s side window with it while he simul-
taneously grabbed the driver™s side door handle of the truck 

with his free hand, opening the door and pulling himself up on 
the running board.  At this point Harrington pulled him down from the truck.
5  Then the truck, which had come to a stop dur-
ing this brief interlude, continued across the intersection.  
Thereupon, Andrews evaded Harrington™s grasp and, as he 
testified, ﬁbroke for the truck again.ﬂ  He ran after it and again 
jumped on the running board, grabbing the side mirror.  He was 
again pulled from the truck.
6 Then, according to Andrews, a police officer came over and 
ﬁhit me with some keys.ﬂ  Andrews exclaimed that the truck 
had hit him, and the police officer said that Andrews was let-
ting his emotions get in the way.  He was instructed to sit in the 
back of the police car to ﬁcool offﬂ for awhile.  After about 15 
minutes he was released by the police officers.  He then pre-
pared and signed a handwritten account of the incident, appar-

ently for his own purposes, which 
states, inter alia, as follows:
7  I was picketing walking across [the] street at [the] back 
gate of Calmat.  Then when one of the Corona Transport
 [trucks] approached the back gate he did not stop at [the] 

stop sign.  The security [guards] jumped in front and sides 
of [the] truck to keep people from stopping [the] truck.  
But we are allowed to walk across [the] walk way to 
picket.  And as I was  walking across the driver didn™t slow up or stop when security was yelling at him, so I 
turned my back and started running forward while security 
[was] telling this guy to stop, and then I turned to get out 

[of] his way because I thought he was trying to kill me or 
 4 The lower edge of the windshield of the cab-over tractor truck was 
some 6 or 7 feet from the ground and, with all the noise created by the 
pickets and their whistles, it was obviously difficult  for the driver, who 
had his window closed, to hear anything.  Thus, he was responding to 
Harrington™s hand signal, indicating that
 he should proceed.  Further, as 
the truck was proceeding across the picket line at the same time as it 
was entering a public thoroughfare, the driver was obviously preoccu-
pied with looking out fo
r oncoming traffic.  
5 In fact, as Andrews was pulled from the truck, he continued to hold 
on to the door handle, and it was sheared off and fell to the ground. 
6 Andrews maintains that a secur
ity guard pulled him from the truck 
the second time, whereas the Resp
ondent maintains that two police 
officers pulled him from the tr
uck on this second occasion. 
7 This statement has been edited for spelling and grammar.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 132 something, so I got very upset
 and tried to get him out of 
the truck. 
 Officer (Sean Bannan #5219) & (Joe Winney #2735) 
 Stretch [Harrington]ŠGuard who saw [the incident] 
 After preparing and signing the aforementioned statement An-
drews immediately returned to the picket line and continued his 
picketing activity.  He picketed for about another hour before 
going to a medical center where an x-ray of his knee indicated 
that he had sustained no damage.  He thereafter returned to the 
picket line and continued picket
ing for several more hours that day. 
Because of this incident the Respondent did not permit An-
drews to return to work at the end of the strike.  On January 28 
Andrews attended a meeting 
between management and union 
officials, during which Andrews explained his version of the 
incident and maintained that he had been angry with the truck 
driver for hitting him and had intended to ﬁget the guy out of 
the truckﬂ rather was standing on the other side of the road 
some forty feet or so in front of the truck as it exited the Re-
spondent™s driveway.  Austin testified that he happened to be 
looking toward the truck and the pickets at the time, and ob-
served that the security guards on each side of the truck stopped 
the flow of pickets, and motioned for the truck to pass through 
the picket line.  As the truck moved slowly forward, Austin saw 
Andrews walking in front of the truck and observed that Har-
rington, who was facing the truck and could not see Andrews 
walking behind him, kept motioni
ng for the truck to continue 
through the picket line.  When th
e security guards saw Andrews 
they started hollering to the truck driver and Harrington held up 
his fist, the standard signal for the driver to stop.  However, the 
driver did not stop and kept on rolling forward.  Then, accord-
ing to Austin, he observed that
 the truck ﬁcome up againstﬂ 
Andrews™ left side.  Andrews then turned around with his back 
to the grill of the truck and was pushed along for some 25 feet 
or so.  Austin observed that Harrington grabbed Andrews and 
was pulling him from in front of the truck at the same time as 
he was holding up his fist
 indicating for the driver to stop.  As 
Andrews was pulled from in front of the truck and was out of 
its path he ducked underneath Harrington™s hold.  At that point 
the truck had pretty much come to a stop, and Andrews got up 
on the running board of the truck and slapped the window or 
the door.  There was a struggle, as Andrews was resisting the 
efforts of the security guards who finally succeeded in pulling 
him off the truck. 
Dennis Bowman has been employed by the Respondent for 
over 27 years.  Bowman testifie
d that he was walking across the street next to Andrews when the incident happened.  Bow-

man testified that the other pickets had been stopped by the 
security guards to make way for 
the truck, but that he and An-
drews did not stop.  Both were in about the center of the grill of 

the truck and Andrews was about ﬁa stride or soﬂ in front of 
him when Bowman realized that the truck wasn™t going to stop.  
Therefore, aware of the danger, he did not continue across but 
rather stopped and retraced his steps in order to move out of the way.  However Andrews continued crossing in the path of the 
truck.  Then, according to Bowman, he saw the truck make 
contact with Andrews™ ﬁright shoulder.ﬂ Andrews ﬁbounced 
forward,ﬂ lost his balance, and then rotated and ﬁcame backﬂ 
against the truck.  At this point the truck driver could not have 
observed that Andrews was bei
ng pushed forward, as he was hidden from view by the hood of the truck.  According to 
Bowman, at no point did the security guards try to stop the 
truck.8 Steve Harrington is a licensed security officer and head of 
security for Personnel Support Sy
stems, a business engaged in 
strike security work, employing security personnel including 

videographers and photographers. 
 He described his duties dur-
ing the strike, stating that his primary function was to ensure 
the safety of the pickets and th
e individuals entering the facil-ity, as well as to protect the Respondent™s property.  
On the morning of January 8, 
Harrington, from a distance of 
about 15 or 20 feet, observed one of the pickets, later identified 
as William Pace, carrying what Harrington believed to be a 
prohibited weapon, commonly refe
rred to as an ASP, a col-
lapsible black metal baton about 
12 to 18 inches in length, with 
a small metal tip.  It is, in effect, a small, collapsible billy club 
sometimes used by police officers.
9  Pace became aware that 
the security guards had directed their attention to the object he 
was holding and, turning toward the security guards, slapped 
the object in his hand a couple of 
times while staring at them.  
He then proceeded to join the picket line, still with the object in 
his hand, and began walking w
ith the pickets who carried 
picket signs.  However, Pace carried only the ASP, sometimes 
slapping the object against the si
de of his leg as he walked. 
Harrington testified that on prior occasions, apparently on 
preceding days, Pace had directed ﬁnumerous commentsﬂ to the 
security guards, stating that they would get their ﬁass kickedﬂ if 
they stepped over the Respondent™s property line onto the 
roadway occupied by the pickets; and Harrington believed that 
Pace™s possession and provocative displaying of the ASP was a 
physical extension of his verbal threats.  
According to Harrington, Pace observed that the security 
firm™s videographer had snappe
d some still photos of him hold-
ing the object, and Pace apparently decided that it was best not 

to have it openly displayed; he then pretended that it was con-
cealed under his jacket and began taunting the security guards 
so that they would focus their attention on him by inserting his 
hand inside his jacket as if he were about to reveal it again.  
Meanwhile, Harrington had referred to his copy of the Califor-
nia Penal Code for the subsection 
of the provision dealing with 
the illegality of carrying or 
possessing such a weapon, as he 
was preparing to alert the police department to Pace™s conduct.   
But by this time, after about 5 or 10 minutes, Pace no longer 
continued to engage in this behavior and appeared to no longer 
be carrying the object.  Therefor
e, without the object itself as 
evidence, and with Pace no longer carrying it, Harrington de-

cided that notifying the police woul
d not prove to be effectual.  
William Pace began working for the Respondent in April 
1984.  By coincidence, on either 
the same day or the day prior 
                                                          
 8 As pointed out by the Respondent, the videotape of the incident 
clearly shows that only Andrews had 
continued walking in front of the 
truck, and that all of the other pickets had stopped.  Accordingly, it is 
clear that Bowman had not commenced
 to walk across the path of the 
truck with Andrews, and was not in
 close proximity to Andrews during 
the incident.  Nor did Andrews ever state that the truck had grazed his 
right shoulder. Thus, the account of the incident given by Bowman is 
clearly erroneous.  
9 Contrary to the testimony 
of other witnesses, below
, Harrington 
testified that the object did not app
ear to be an umbrella shaft; neither 
did it appear to be a length of bamboo.  Rather, there was no question 

in his mind that it was anything other than a weapon: either an ASP, 
which is a trade name for a particular
 brand of collapsib
le billy club, or some other brand of collapsible billy club.  
 CALMAT CO. 133to the incident in question, Pa
ce gave notice to the Respondent 
that he would be retiring on January 31, 1997. 
Pace testified that the object in question was not an ASP or 
billy club of any type, but rather was ﬁa little plastic looking 
thingﬂ that he found by the side of the road as he was picketing.  
He believed it was the shaft of an umbrella or something like 
that, as it was in a pile of debris that contained the remains of 
an old umbrella. It was a ﬁbeigish, brownish looking,ﬂ object 
about an inch in diameter, ﬁlig
ht like a feather,ﬂ and did not 
appear to be collapsible; it ha
d notches on it like a fishing pole.  
He carried it on the picket line 
abut a minute or two, sometimes 
hitting his leg with it, and then threw it away.  Pace admits that 

he ﬁtauntedﬂ the guards ﬁverbally,
ﬂ but did not do so on the day 
he was carrying the object.  While Pace described his taunting 

of the guards as grabbing his crotch and shaking it at them, this 
is not verbal conduct, and Pace did not state what verbal taunts 
he engaged in.  Pace, observi
ng that the photographer was tak-
ing pictures of him and the guard
s were watching him, put his 
hand inside of his jacket and 
ﬁwas just playing with them, 
really,ﬂ by posing for them as if
 he were going to remove the 
object from inside his jacket.  Pace™s Board affidavit states that 
he pretended to have a weapon or
 something under his coat just 
to tease the guards, as the guards kept taking his picture ﬁlike 

they were afraid of me or something.ﬂ  
On rebuttal, Pace testified that he was a mixer driver, a 
physically demanding job which he performed on a regular 
basis.  However, he has a me
dical condition, gout, and is on 
medication for this condition which sometimes causes swelling 
on his right hand and, when the gout flares up, prevents him 
from griping and carrying anything heavy.  Pace testified that 
he suffered a ﬁserious attackﬂ 
of this condition ﬁalong aboutﬂ 
the time of the incident here, and thus would have been unable 
to carry any heavy object in his right hand.  
Robert Mahoney, a good friend of Pace, testified that he re-
called seeing Pace pick up what appeared to be something like 
a bamboo umbrella handle, about 12 to 16 inches in length, but 
without a hook on the end.  
Denver King, who picketed with Pace, testified that he ob-
served Pace carrying a small dark swagger stick or something 
while walking the picket line.  On this occasion Pace remarked 
to King, in a light-hearted way, that he could get the guard to 
take his picture: Pace stuck his hand in his jacket and sure 
enough, the guard picked up the camera and started taking 
Pace™s picture.  
Mark Garza worked for the security firm as a photographer, 
videographer, and the evidence coordinator.  Garza testified 
that he was 30 to 40 feet away from Pace and observed that 
Pace was holding an object that, by its length and particularly 
the rounded tip at its end, looked like an ASP.  On seeing it, he 
radioed the people in charge and said that someone on the 
picket line was carrying an ASP. 
 He was told to take videos 
and photos of the object.  While he was trying to document the 

fact that Pace was engaged in 
such conduct, Pace was ﬁplaying 
gamesﬂ with him, pretending to 
be hiding it in his jacket and 
then pretending to be pulling 
it out after Garza no longer had 
his camera in the ready position. 
Gus Drulias, called as an expe
rt witness by the Respondent, 
is currently the vice president of a private security firm and had 
previously been employed by the Los Angeles police depart-
ment for almost 33 years.  His 
rank was captain, and he was in 
command of a large precinct in Los Angeles country with some 
450 officers.  He is familiar with and has received training in 
connection with collapsible ba
tons, a weapon used for ﬁpain 
compliance.ﬂ  Drulias testified at length regarding the geometry 
and purpose of collapsible batons, such as the ASP, one 
particular brand of such baton, 
which are primarily utilized by 
plain clothes officers.  On re
viewing the photo, received in 
evidence herei, of Pace holding the object, and the video of 
Pace walking with the object and slapping it against his hand 
and leg, Drulias testified that by its size, apparent heftiness, 
color, geometry, and tip, the ob
ject, in his opinion, was clearly 
an ASP or similar collapsible baton, rather than an umbrella 

handle, or lightweight length of plastic.  Further, to purchase 
such a weapon it is necessary to have either police identifica-
tion or a California guard card indicating that the purchaser has 
a license and the training to us
e such a weapon.  Finally, 
Drulias testified that California Penal Code section 12020 gov-
erns the unauthorized possession or use of collapsible batons.  
After the strike ended, Pace received a letter from the Re-
spondent alleging that he had been observed with a weapon 
during the strike.  The letter is as follows:   
 It has come to CalMat™s 
attention that you were ob-
served in possession of a weapon while picketing our Mis-

sion Valley facility.  This is a very serious offense.  Cal-
Mat believes that this act 
violated Sections 12020 and 
12590  of the California Penal Code. 
While CalMat believes that you committed this act, we 
are nonetheless interested in 
hearing any response that you 
wish to make regarding this charge. 
 Following receipt of this letter Pace, together with represen-
tatives of the Respondent and the Union, met at the Union™s 
hall.  Pace gave his version of 
the matter, and denied that the 
object was a weapon of any type. 
On January 31, Pace went to the Respondent™s premises to 
sign retirement documents and 
was given the following letter: 
 As you know, CalMat has b
een investigating the mat-
ter of your possessing a weapon while you were picketing 
our Mission Valley facility dur
ing your union™s strike.  
Also, as you know, CalMat does not tolerate its employees 
possessing weapons and discharges employees for this of-
fense. Please be advised that CalM
at concluded that you did 
in fact possess a blackjack-type weapon on January 8, 
1997 at approximately 10:50 
a.m. while picketing our 
Mission Valley facility.  Although appropriate disciplinary 
action for this offense is discharge, as your retirement be-
comes effective today, any disciplinary action is untimely.  

However, please be advised that you are not eligible for 
rehire at CalMat.  Nor are you allowed on any CalMat 
property. 
 Harrington testified as follows re
garding the incident involv-
ing Andrews on January 10.  Immediately prior to that incident 

Harrington observed that one of th
e pickets had given a subtle 
but deliberate push to one of the security guards toward the 
front tire of one of the incoming vehicles as the guard was at-
tempting to clear a path for the vehicle through the picket 
line.
10  Voices were raised and Harrison rapidly moved from 
the Respondent™s property into the street in order to diffuse a 
potential confrontational situatio
n.  Within a few seconds after 
                                                          
 10 This is clearly depicted in 
the videotape while, simultaneously, 
someone warns, ﬁDon™t push!ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 134 this incident another vehicle ex
ited the Respondent™s driveway.  
After coming to a brief but complete stop
11 it then moved for-
ward and Harrington, as he stood directly in front of the truck,  
signaled for the truck to proceed through the wall of some 8 or 
10 pickets who spread apart as the truck approached.  Another 
security guard, Bauermeister, wa
s also positioned on the other side of the truck, performing th
e same functions as Harrington.  
Harrington was backing up in sync with the forward progress of 
the truck when he observed, from 
his left side peripheral vision, 
that someone  behind him (Andrews) was walking in the path 
of the truck.  Harrington testified: 
 I put up my arms to stop the truck because all of [a] sudden 
Mr. Andrews wasn™t moving any longer, he stayed in between 
the two of us and he turned, spun around backwards and 
pressed himself up against the grill of the truck. 
 Harrington testified that he did not observe that the truck 
touched Andrews before Andrews put his back to it, and be-
lieves that Andrews simply stopped walking, turned around, 
and slowly backed into the truck while the truck was moving 
forward.  At this point Harrington
 put his fist up in front of the 
driver™s face in order to get him to stop, but the driver, who was 
apparently looking for oncoming 
traffic and could not have 
easily seen either Harrington or Andrews.
12  Realizing that the 
driver was not going to stop, Harrington and the other security 
guard pulled Andrews out from in front of the truck so that he 
wouldn™t get run over, and dragge
d him to the driver™s side.  
According to Harrington, Andrews resisted the entire time, and when they released their grip 
he slapped his picket sign up 
against the truck, jumped on the running board and opened the 
driver™s side door.  Harrington 
and Bauermeister pulled him off 
the truck as he was grasping the metal door handle, which was 

sheared off the door as a result of Andrew™s failure to release it, 
and fell to the ground. 
On releasing Andrews Harrington 
felt the situation was over.  
But Andrews ﬁtook off chasing the truckﬂ which had continued 
across the intersection.  He jumped back on the running board 
and, not being able to open the door because the door handle 
had been broken off, started 
beating on the window.  At this 
point several police officers pulled him from the truck, and 

seemed to be in control of the situation.  
Jeffrey Dyer is director of labor relations for the Respondent.  
Dyer testified that on investigation of the conduct of both An-
drews and Pace during the strike, including meetings with un-
ion representatives so as to provide the opportunity for An-
drews and Pace to present their accounts of the incidents, it was 
concluded that neither Andrews nor Pace were credible in relat-
ing their versions of what had transpired.  In fact, according to 
Dyer, the testimony of both A
ndrews and Pace at the hearing 
was inconsistent with the expl
anations they gave during the 
aforementioned union-management 
 meetings, as exhibited by 
the notes that Dyer made duri
ng the course of the meetings. 
Dyer also examined the person
nel files of both Andrews and 
                                                          
                                                           
11 This, too, is clearly depicted on the videotape, and I do not credit 
any witness who testified that in
 fact the truck did not stop. 
12 Thus, at that time Harrington was very close to the front of the 
truck and he was unable to make ey
e-contact with the driver because 
the bottom of the truck™s windshield was higher than the top of his head 
and Andrews, leaning against the gr
ill of the truck, was being pushed 
along at about bumper level.  
Pace for documentation of past disciplinary action.
 13  There-
upon, the Respondent determined that the discharge of An-
drews and the action taken against Pace, who had retired were 
warranted under the circumstances, as their conduct, clearly 
violated established company rules which the Respondent had 
consistently enforced. 
Analysis and Conclusions 
I conclude and find that William Pace was indeed carrying a 
collapsible baton on the picket line on January 8, and that prior 

to that he had made threateni
ng remarks to the security guards 
who were stationed at the Responde
nt™s gate in order to protect 
individuals and property during the c
ourse of the strike.  In this regard I credit all of the witnesses presented by the Respondent 
who testified that the object carried by Pace was such a 
weapon; that the possession of such a weapon by anyone other 
than a duly authorized law enfo
rcement person is prohibited by 
law and is governed by criminal
 sanctions; and that Pace, in 
addition to carrying such a weapon, did utter threats of physical 
harm to nearby security guards.  Conversely, I do not credit the 
testimony of any witnesses who testified that the object carried 
by Pace was an umbrella shaft,
 a bamboo or plastic stick, or 
any similar object. 
The General Counsel contends th
at the security guards were 
not concerned with Pace™s conduct
, as demonstrated
 by the fact 
that they did not summon the police, and that Pace testified he 
was joking with them as he pr
etended to be concealing the ob-
ject beneath his jacket.  I do not agree.  To the contrary, the 
evidence shows that the security guards were immediately con-
cerned on observing that Pace had the weapon in his possession 
and was walking with it on the picket line; and they did in fact 
photograph him and were preparing to contact the police when 
they realized that without the weapon, which Pace appeared to 
no longer be carrying, the police would be unlikely to arrest 
Pace. 
Further, the General Counsel contends that as the police 
were always nearby, the fact that they did not approach Pace to 
take a closer look at the object is evidence that they did not 
believe the object was an ASP or 
similar weapon.  I disagree:  
The evidence shows that the police were not there on a contin-

ual basis and that the incident occurred over a brief period of 
time; therefore it has not been demonstrated that the police did 
in fact see Pace holding 
or carrying the object.   
I further find that the Respondent was acting in good faith in 
evaluating the situation, and in determining that Pace™s miscon-
duct warranted the disciplinary action that the Respondent im-
posed on him.  In this regard, Pace had no business with a 
weapon on the picket line and the only ostensible purpose for 
his possession and displaying of it 
would have been to intimi-date the guards and/or those individuals passing through the 

picket line.  There is no indicatio
n that Pace was singled out for 
discipline simply because he part
icipated in the strike or en-
gaged in other protected concer
ted activity.  Accordingly, I 
shall dismiss this allegation of the complaint. 
Clear Pine 
Mouldings, 268 NLRB 1044 (1984); 
Town & Country
 Nursing  13 Pace was given a warning on March 11, 1993, for a traffic inci-
dent, namely, pulling in front of 
a man on a motorcycle and running 
him into the curb and, after stopping
, using profanity toward him, and a 
1-day suspension on February 16, 1
995, for having a ﬁconfrontationﬂ 
with a customer and using ﬁoffensive
 immoralﬂ language toward him.  
The warnings received by Andrews 
involved matters unrelated to the 
conduct in question here.  
 CALMAT CO. 135Home, 
291 NLRB 74 (1988); Keco Industries, 276 NLRB 1469 
(1985); and 
Keco Industries, 301 NLRB 303 (1991).  
The General Counsel maintains that Rodney Andrews was 
hit, brushed, or grazed by a vehicle exiting the Respondent™s 
premises as he was picketing, that he wanted to get out of the 
way of the truck but could not, and that his responsive reaction 
in attempting to physically bring the truck driver from the truck 
was therefore spontaneous and justified or excusable.  I do not 
agree.  Rather, I find that Andrews placed himself in front of 
the exiting vehicle by, after a
ll the other pickets had stopped, 
continuing to walk purposefully in front of it, slowly, in order 

to cause it to slow down or stop.  Andrews observed, I find, that 
in fact the truck did not pause for him.  The driver, who had 
been given the signal to proceed, apparently believed that if 
Andrews continued across the truck™s path he would clear the 
other side before the truck passed.  When Andrews realized that 
he would be unsuccessful in slow
ing down the truck, he walked 
even slower and decided to turn his back to it and use himself 
as a barrier so the driver woul
d have no choice but to stop. 
Thus, I find, while Andrews could easily have walked out of 
the path of the slow-moving truck, he elected not to do so.  
Thereupon, it appears that the truck driver, who had been given 
the signal to proceed and was obviously preoccupied with the 
vociferous pickets crowding his truck on either side and with 
attempting to ease his large truc
k into a public intersection, was 
not aware of what was happening immediately in front of the 

cab of his truck which blocked his view. By his conduct An-
drews put himself in jeopardy and also placed the security 
guards in jeopardy as they were
 trying to save him from serious 
injury. 
I find that Andrews was not stru
ck by the vehicle as he now 
claims, but rather became upset 
that he was pushed by the vehi-
cle and then unceremoniously wrestled out of the way by the 
security guards.  Thus, it is significant that immediately follow-
ing the incident Andrews prepared a statement for his own 
purposes, and did not state that the truck stuck him or that he 
had a problem with his knee.  Fu
rther, the security guards, who 
were immediately in front of th
e truck on either side as they 
were guiding it out, and were closer
 to it than Andrews, were 
not struck by the truck.  Finally, I do not credit Andrews™ asser-

tion that his knee was numbed up and that he was therefore 
unable to jump out of the way; the fact that he was able to free 
himself from the security guards, jump up on the running 
board, and attempt to bring the driver from the truck, and then 
to run after the truck, catch up with it, and again attempt to 
assault the driver, shows considerable dexterity and physical 
ability, and strongly indicates 
that Andrews had no problem with his knee whatsoever.
14 I further find that the Respondent, by discharging Andrews, 
was motivated by lawful consider
ations, and was not seeking to 
retaliate against Andrews for enga
ging in striking, picketing, or 
other protected concerted activity.  Deliberately putting one™s 

self in the way of physical harm and simultaneously jeopardiz-
ing those assigned to monitor the 
safety of all individuals in and 
around the picket line is itself 
clearly a justifiable ground for 
discharge.  Moreover, under th
e circumstances, Andrews™ two 
attempts to assault the truck driver and damage the truck, while 
perhaps spontaneous, was not justified and excusable whether 
spontaneous or not; thus, Andrew
s, by deliberately placing 
himself in harms way, created the ensuing scenario and is re-

sponsible for what transpired. 
15  Accordingly, I shall also dis-
miss this allegation of the complaint. 
Clear Pine Mouldings, supra. On the basis of the foregoing, I shall recommend that the 
complaint be dismissed in its entirety. 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent has not vi
olated the Act as alleged. 
On these findings of fact and conclusions of law, and on the 
entire record I issue the following
16 ORDER The complaint
 is dismissed in its entirety
.                                                           
 14 I do not credit the testimony of Lawrence Austin regarding his 
claiming to see the truck strike Andrews.  The clear weight of the evi-
dence shows, I find, that Andrews was not hit by the truck prior to 
turning his back to it. 15 Cf. Medite of New Mexico, Inc.,
 316 NLRB 629 (1995); Cf. 
Medite of New Mexico, Inc.,
 314 NLRB 1145 (1994); 
Ornamental Iron 
Works Co.,
 295 NLRB 473 (1989); and 
Franzia Bros. Winery
, 290 
NLRB 927 (1988). 
16 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes.   
 